Defendant appeals from a judgment of the County Court, Westchester County, rendered February 1, 1973, convicting him of criminally negligent homicide, operating a motor vehicle while in an intoxicated condition and violating subdivision 2 of section 1192 of the Vehicle and Traffic Law, after a nonjury trial, and sentencing him to a one-year *745prison term for the homicide and to a three-month penitentiary term on each of the other two convictions, all sentences to run concurrently. Judgment reversed as to the conviction and sentence for criminally negligent homicide, on the law, and count underlying the same dismissed. Judgment as to the other two convictions modified, as a matter of discretion in the interest of justice, by directing that the sentences therein be served by defendant on weekends. The case is remitted to the County Court, Westchester County, for proceedings to require defendant to surrender himself to said court in order that execution of the judgment be commenced or resumed (GPL 460.50, subd. 5). The evidence was insufficient to establish defendant’s guilt of criminally negligent homicide beyond a reasonable doubt. In view of the defendant’s age and the fact that he is a college student not previously involved with the law, the sentences imposed on the other two convictions should be served by defendant on weekends. Rabin, P. J., Hopkins, Munder, Shapiro and Brennan, JJ., concur.